        Case 3:20-cv-00390-BAJ-RLB          Document 16     04/16/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


  RAYMOND ANDREW WALLACE, HI CIVIL ACTION

  VERSUS

  ANDREW SAUL, NO. 20-00390-BAJ-RLB
  Social Security Commissioner

                                RULING AND ORDER

       Before the Court is Defendants Unopposed Motion To Remand (Doc. 14),

seeking reversal of the September 5, 2019 final administrative decision determining

that Plaintiff is not entitled to disability insurance benefits under Title II of the Social

Security Act, and remand for the purpose of conducting further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g). On March 8, 2021, the

Magistrate Judge issued a Report and Recommendation recommending that

Defendant's Motion be granted. There is no objection to the Magistrate Judge's

recommendation.


      Having carefully considered Defendant s Motion, the Court APPROVES the

Magistrate Judge's Report and Recommendation and ADOPTS it as the Court's

opinion in this matter.


      Accordingly,

      IT IS ORDERED that the September 5, 2019 final administrative decision

determining that Plaintiff is not entitled to disability insurance benefits under Title

II of the Social Security Act be and hereby is REVERSED.
        Case 3:20-cv-00390-BAJ-RLB        Document 16    04/16/21 Page 2 of 2




       IT IS FURTHER ORDERED that the abovG-captioncd matter is

REMANDED to the Commissioner for the purpose of conducting further

administrative proceedings, reserving Plaintiffs right to timely file an application for

attorney's fees under the Equal Access to Justice Act, 42 U.S.C. § 2412(d)(l)(B).

                                                                 1^
                                 Baton Rouge, Louisiana, this day of April, 2021




                                        JUDGE BRIA^ A. JACKSON
                                        UNITED STATEHT»ISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
